Title: To James Madison from Jonathan Dayton, 6 September 1814
From: Dayton, Jonathan
To: Madison, James


        
          Sir,
          Elizabethtown N. Jersey Septr. 6. 1814
        
        Assured that any suggestions tending to promote the public good will not be unacceptable, I venture at this crisis, to offer some.
        There can exist little doubt of there having been force sufficient on our side, to have prevented the enemy from reaching Washington, or to have defeated & destroyed the greater part of those who did reach it.
        The true use of the two different descriptions of the Militia was not understood by the Genl. in command. Such of them as were hastily assembled, & without discipline, should never be brought into Brigade, and held to fight regularly in the line. This should be done only by the Regular Regiments & by the disciplined Uniform & Volunteer corps. These may be moved and manoeuvred by columns, & when displayed for battle, will shew a firmness, confidence & courage, which the mass of undisciplined Militia cannot do. But even these latter may nevertheless be made

formidable to a regular moving army, if they are rightly organized & employed. They should be ordered to act by detachments, never exceeding a Regiment, (or better by Battalions) to annoy & harrass at every step, the front, flanks & rear of the advancing or retreating enemy, chusing for themselves, the most advantageous places for their desultory & often-repeated attacks, such as woods, streams, hills, ravines, morasses &c.
        In this way, one Battalion, fighting by Companies, often retreating but as often & easily rallying, & taking new positions, will do more execution by far, than a whole Brigade collected & drawn up to act regularly in line.
        Had only 9 or 10 Companies of those undisciplined Militia been sent, with good officers, to hang upon the front & flanks of the British Army, from the moment of their taking up their line of march from upper Marlboro’, they would have crippled 800 or 1000 of the enemy before his arrival at Bladensburgh—& here when the Regular troops with the Artillery were to receive him, the irregular militia should have been thrown on the right & left of the wings of the regular line, to do all the good they could there, by keeping up the show of greater force, by an appearance of an extended line, not easily to be turned, and by a galling flank fire upon any force detached from the main columns to silence or take our Artillery. In N. Jersey, where there were probably the most alert, best exercised, & most effective Militia during the Revolutionary war, the mode above suggested was found to be the best, and it will prove equally so in Maryland or Virginia or any other State, where all the Militia, except the Uniform & Volunteer Companies, are without discipline. It is even attended with danger to bring them into the front line, lest they break upon the first pressure & fall back in confusion upon the second & main line, so as to throw it also into disorder. This is however better than to bring them into line with the Regular troops, exposing them thereby to be suddenly uncovered & routed or made prisoners. An arrangement early in the late invasion, ought to have been seasonably made between Genls. Winder & Smith, for the transportation by Hacks, carriages & light waggons of 800 to 1000 of their best troops to Bladensburgh. It was ascertained on monday, that the object of the enemy was Washington, & it would have been no very difficult matter to have had on tuesday night & wednesday morning in ten hours from Baltimore, about 1000 of their best troops. Baltimore could have spared the men without fearing for it’s own safety, whilst the enemy were landing on the shores of the Potomac & Patuxent; & indeed they would be fighting their own battles even at Washington, for every man, crippled there, is lost, & not to be replaced by them for the campaign, & tends also to limit their future operations.
        These intimations are made hastily, sir, but from the purest motives—I feel most sensibly & deeply for the wound our country has sustained in it’s

honor, but I console myself with the hope that it may soon be healed, and that ere’ long we may fully be revenged.
        The arrangements made by the Head of the War Department were certanly very defective & unpardonable, even with the means immediately within his reach—& the two Generals commanding at Washington & Baltimore are utterly without excuse for no better concerted plans between them for aid & cooperation, unless it appear that they were restrained by the Secy. of War.
        The enemy, from their weakness of numbers are rarely enabled to attack two points at once, & there should therefore be the most perfect system of cooperation & communication between those towns which are in striking or supporting distance of each other. When this is the case, the enemy can never know the force they will have to contend with, until they feel it’s weight, and we shall of course require fewer men to be stationed at every vulnerable & important point, for it’s effectual defence.
        These hints are given, not with the view of displaying, or seeming to display, superior knowledge in military affairs, but that they may be considered & improved upon, in the course of the future operations of our enemy; for I do not believe they have yet completed their projects agt. the districts bordering upon the Chesapeak & it’s tributary waters. They have phials of wrath & vengeance yet in store for Maryland & Virginia, & they wait probably for another division of Wellington’s Army, before they pour them forth. Heaven grant sir, that you may be able to defeat them—& under the auspices of the present Secretary of State either as Conductor of the War Department, or as Commander of the Troops, I feel a confidence that we shall do more than save our honor—that we shall even make good our title to renown.
        Upon the subject of the War Department sir, I beg leave to be allowed to offer a few hints. It’s duties in time of War are too great to be properly performed by one man. There should be a Board consisting of three, who would of course divide those duties amongst them, & on great & important points relating to the Department would consult together. You would thus have the benefit of six hands & three heads, over whom you would have complete controul, & the sickness, death or removal of any one of them, would not, as now, produce any great inconvenience. The approaching Session of Congress will facilitate this change, if thought adviseable, & recommended by yourself—there is not one of the Four great Departmts. which admits of a more easy partition, & certainly none which requires it so much. With the highest respect I have the honor to be sir, Your most obedt. servant
        
          Jona. Dayton
        
      